     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 1 of 17 Page ID #:119



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     RYAN G. ADAMS (Cal. Bar No. 262227)
4    Special Assistant United States Attorney
     Santa Ana Branch Office
5         United States Courthouse
          411 West Fourth Street, Suite 8000
6         Santa Ana, California 92701
          Telephone: (714) 338-3590
7         Facsimile: (714) 338-3708
          E-mail:    ryan.adams2@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                             UNITED STATES DISTRICT COURT

11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                   No. CR 18-00866-TJH

13                Plaintiff,                     PLEA AGREEMENT FOR DEFENDANT
                                                 SAIF ALA AL DEEN
14                     v.

15   SAIF ALA AL DEEN,

16                Defendant.

17

18           1.   This constitutes the plea agreement between SAIF ALA AL
19   DEEN (“defendant”) and the United States Attorney’s Office for the
20   Central District of California (the “USAO”) in the above-captioned
21   case.    This agreement is limited to the USAO and cannot bind any
22   other federal, state, local, or foreign prosecuting, enforcement,
23   administrative, or regulatory authorities.
24                               DEFENDANT’S OBLIGATIONS
25           2.   Defendant agrees to:
26                a.   At the earliest opportunity requested by the USAO and
27   provided by the Court, appear and plead guilty to Count One of the
28   indictment in United States v. SAIF ALA AL DEEN, CR No. 18-00866-TJH,
                                             1
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 2 of 17 Page ID #:120



1    which charges defendant with False Information and Hoaxes in

2    violation of 18 U.S.C. § 1038(a)(2).

3               b.    Not contest facts agreed to in this agreement.

4               c.    Abide by all agreements regarding sentencing contained

5    in this agreement.

6               d.    Appear for all court appearances, surrender as ordered

7    for service of sentence, obey all conditions of any bond, and obey

8    any other ongoing court order in this matter.

9               e.    Not commit any crime; however, offenses that would be

10   excluded for sentencing purposes under United States Sentencing

11   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

12   within the scope of this agreement.

13              f.    Be truthful at all times with the United States

14   Probation and Pretrial Services Office and the Court.

15              g.    Pay the applicable special assessment at or before the

16   time of sentencing unless defendant has demonstrated a lack of

17   ability to pay such assessments.

18                              THE USAO’S OBLIGATIONS

19        3.    The USAO agrees to:

20              a.    Not contest facts agreed to in this agreement.

21              b.    Abide by all agreements regarding sentencing contained

22   in this agreement.

23              c.    At the time of sentencing, move to dismiss the

24   remaining counts of the indictment as against defendant.            Defendant

25   agrees, however, that at the time of sentencing the Court may

26   consider any dismissed charges in determining the applicable

27   Sentencing Guidelines range, the propriety and extent of any

28   departure from that range, and the sentence to be imposed.

                                           2
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 3 of 17 Page ID #:121



1               d.    At the time of sentencing, provided that defendant

2    demonstrates an acceptance of responsibility for the offense up to

3    and including the time of sentencing, recommend a two-level reduction

4    in the applicable Sentencing Guidelines offense level, pursuant to

5    U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

6    additional one-level reduction if available under that section.

7               e.    Recommend a one-level downward variance pursuant to 18

8    U.S.C. § 3553(a), provided that the total offense level applied by

9    the Court before any variance is 14 or higher.

10              f.    At the time of sentencing, recommend that the Court

11   impose a sentence of probation.

12                               NATURE OF THE OFFENSE

13        4.    Defendant understands that for defendant to be guilty of

14   the crime charged in Count One, that is, False Information and

15   Hoaxes, in violation of Title 18, United States Code, Section

16   1038(a)(2), the following must be true: (1) Defendant intentionally

17   conveyed false or misleading information; (2) The information was

18   conveyed under circumstances where such information may reasonably be

19   believed; and (3) The information pertained to the death, injury,

20   capture, or disappearance of a member of the Armed Forces of the

21   United States during a war or armed conflict in which the United

22   States was engaged.

23                                      PENALTIES

24        5.    Defendant understands that the statutory maximum sentence

25   that the Court can impose for a violation of Title 18, United States

26   Code, Section 1038(a)(2), is: 5 years’ imprisonment; a 3-year period

27   of supervised release; a fine of $250,000 or twice the gross gain or

28

                                           3
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 4 of 17 Page ID #:122



1    gross loss resulting from the offense, whichever is greatest; and a

2    mandatory special assessment of $100.

3         6.    Defendant understands that supervised release is a period

4    of time following imprisonment during which defendant will be subject

5    to various restrictions and requirements.         Defendant understands that

6    if defendant violates one or more of the conditions of any supervised

7    release imposed, defendant may be returned to prison for all or part

8    of the term of supervised release authorized by statute for the

9    offense that resulted in the term of supervised release, which could

10   result in defendant serving a total term of imprisonment greater than

11   the statutory maximum stated above.

12        7.    Defendant understands that, by pleading guilty, defendant

13   may be giving up valuable government benefits and valuable civic

14   rights, such as the right to vote, the right to possess a firearm,

15   the right to hold office, and the right to serve on a jury. Defendant

16   understands that he is pleading guilty to a felony and that it is a

17   federal crime for a convicted felon to possess a firearm or

18   ammunition.    Defendant understands that the conviction in this case

19   may also subject defendant to various other collateral consequences,

20   including but not limited to revocation of probation, parole, or

21   supervised release in another case and suspension or revocation of a

22   professional license.     Defendant understands that unanticipated

23   collateral consequences will not serve as grounds to withdraw

24   defendant’s guilty plea.

25        8.    Defendant understands that, if defendant is not a United

26   States citizen, the felony conviction in this case may subject

27   defendant to: removal, also known as deportation, which may, under

28   some circumstances, be mandatory; denial of citizenship; and denial

                                           4
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 5 of 17 Page ID #:123



1    of admission to the United States in the future.          The Court cannot,

2    and defendant’s attorney also may not be able to, advise defendant

3    fully regarding the immigration consequences of the felony conviction

4    in this case.    Defendant understands that unexpected immigration

5    consequences will not serve as grounds to withdraw defendant’s guilty

6    plea.

7                                    FACTUAL BASIS

8            9.   Defendant admits that defendant is, in fact, guilty of the

9    offense to which defendant is agreeing to plead guilty.           Defendant

10   and the USAO agree to the statement of facts provided below and agree

11   that this statement of facts is sufficient to support a plea of

12   guilty to the charge described in this agreement and to establish the

13   Sentencing Guidelines factors set forth in paragraph 11 below but is

14   not meant to be a complete recitation of all facts relevant to the

15   underlying criminal conduct or all facts known to either party that

16   relate to that conduct.

17           On or about November 20, 2014, in Los Angeles County, within the

18   Central District of California, defendant, intentionally conveyed

19   false and misleading information that victims A.M.A., R.M.A., and

20   O.A.A. caused the deaths of members of the United States Armed Forces

21   during an armed conflict in which the United States was engaged,

22   under circumstances where such information may reasonably have been

23   believed.    Specifically, defendant submitted a tip to the Arizona

24   Counter Terrorism Information Center (“AZCTIC”) that stated that

25   individuals A.M.A., R.M.A., and O.A.A., used fraudulent documents in

26   order to obtain visas to enter the United States, and that these

27   individuals allegedly had organized an attack in Iraq in 2006 that

28   resulted in the deaths of two Unites States Marines.           In addition,

                                           5
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 6 of 17 Page ID #:124



1    defendant stated these individuals were planning terrorist attacks in

2    the United States, targeting the Pentagon, the White House and the

3    Phoenix Police Department.

4         On or about April 20, 2015, in Los Angeles County, within the

5    Central District of California, defendant, intentionally conveyed

6    false and misleading information that individuals K.N.A., S.N.A., and

7    O.N.A. were knowingly providing material support and resources to a

8    foreign terrorist organization, under circumstances where such

9    information may reasonable have been believed, where such information

10   indicated that an activity had taken, was taking, and would take

11   place that would constitute a violation of Title 18, United States

12   Code, Section 2339B, specifically, providing material support to

13   terrorist organizations.      Specifically, defendant submitted a tip to

14   the Social Security Administration Office of Inspector General (“SSA-

15   OIG”) that stated individuals K.N.A., S.N.A., and O.N.A., used

16   fraudulent documents to gain asylum and permanent residence in the

17   United States, and that these individuals were members of the

18   terrorist organization ISIS, and were providing support and funding

19   to ISIS.    Defendant claimed K.N.A. participated in attacks on

20   coalition forces in Iraq, including Armed Forces of the United

21   States.    In addition, defendant stated these individuals were

22   planning terrorist attacks in the United States, targeting the Los

23   Angeles Police Department and the headquarters of the Federal Bureau

24   of Investigation.

25        On or about June 30, 2015, in Los Angeles County, within the

26   Central District of California, defendant, intentionally conveyed

27   false and misleading information that individuals N.A.S., F.A.S., and

28   F.A.S. were knowingly providing material support and resources to a

                                           6
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 7 of 17 Page ID #:125



1    foreign terrorist organization, under circumstances where such

2    information may reasonable have been believed, where such information

3    indicated that an activity had taken, was taking, and would take

4    place that would constitute a violation of Title 18, United States

5    Code, Section 2339B, specifically, providing material support to

6    terrorist organizations.      Specifically, defendant submitted a tip to

7    the AZCTIC that stated individuals N.A.S., F.A.S., and F.A.S., used

8    fraudulent documents to gain asylum and permanent residence in the

9    United States, and that these individuals were members of the

10   terrorist organization ISIS, and were providing support and funding

11   to ISIS.   Defendant claimed the individuals participated in attacks

12   on coalition forces in Iraq, including Armed Forces of the United

13   States, and that those attacks resulted in the deaths of several

14   United States Marines.     In addition, defendant stated these

15   individuals were planning terrorist attacks in the United States,

16   targeting the Los Angeles Police Department and the headquarters of

17   the Federal Bureau of Investigation.

18                                 SENTENCING FACTORS

19        10.   Defendant understands that in determining defendant’s

20   sentence the Court is required to calculate the applicable Sentencing

21   Guidelines range and to consider that range, possible departures

22   under the Sentencing Guidelines, and the other sentencing factors set

23   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

24   Sentencing Guidelines are advisory only, that defendant cannot have

25   any expectation of receiving a sentence within the calculated

26   Sentencing Guidelines range, and that after considering the

27   Sentencing Guidelines and the other § 3553(a) factors, the Court will

28   be free to exercise its discretion to impose any sentence it finds

                                           7
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 8 of 17 Page ID #:126



1    appropriate up to the maximum set by statute for the crime of

2    conviction.

3         11.   Defendant and the USAO agree to the following applicable

4    Sentencing Guidelines factors:

5       Base Offense Level:                    12        U.S.S.G. § 2A6.1(a)(1)

6       Specific Offense
        Characteristics: Offense
7       Involved More Than Two
        Threats                                +2    U.S.S.G. § 2A6.1(b)(2)(A)
8

9
     Defendant and the USAO reserve the right to argue that additional
10
     specific offense characteristics, adjustments, and departures under
11
     the Sentencing Guidelines are appropriate.
12
          12.   Defendant understands that there is no agreement as to
13
     defendant’s criminal history or criminal history category.
14
          13.   Defendant and the USAO reserve the right to argue for a
15
     sentence outside the sentencing range established by the Sentencing
16
     Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),
17
     (a)(2), (a)(3), (a)(6), and (a)(7).
18
                           WAIVER OF CONSTITUTIONAL RIGHTS
19
          14.   Defendant understands that by pleading guilty, defendant
20
     gives up the following rights:
21
                a.    The right to persist in a plea of not guilty.
22
                b.    The right to a speedy and public trial by jury.
23
                c.    The right to be represented by counsel –- and if
24
     necessary have the Court appoint counsel -- at trial.           Defendant
25
     understands, however, that, defendant retains the right to be
26
     represented by counsel –- and if necessary have the Court appoint
27
     counsel –- at every other stage of the proceeding.
28

                                           8
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 9 of 17 Page ID #:127



1               d.    The right to be presumed innocent and to have the

2    burden of proof placed on the government to prove defendant guilty

3    beyond a reasonable doubt.

4               e.    The right to confront and cross-examine witnesses

5    against defendant.

6               f.    The right to testify and to present evidence in

7    opposition to the charges, including the right to compel the

8    attendance of witnesses to testify.

9               g.    The right not to be compelled to testify, and, if

10   defendant chose not to testify or present evidence, to have that

11   choice not be used against defendant.

12              h.    Any and all rights to pursue any affirmative defenses,

13   Fourth Amendment or Fifth Amendment claims, and other pretrial

14   motions that have been filed or could be filed.

15                         WAIVER OF APPEAL OF CONVICTION

16        15.   Defendant understands that, with the exception of an appeal

17   based on a claim that defendant’s guilty plea was involuntary, by

18   pleading guilty defendant is waiving and giving up any right to

19   appeal defendant’s conviction on the offense to which defendant is

20   pleading guilty.     Defendant understands that this waiver includes,

21   but is not limited to, arguments that the statute to which defendant

22   is pleading guilty is unconstitutional, and any and all claims that

23   the statement of facts provided herein is insufficient to support

24   defendant’s plea of guilty.

25                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

26        16.   Defendant agrees that, provided the Court imposes a total

27   term of imprisonment on all counts of conviction of no more than 16

28   months, defendant gives up the right to appeal all of the following:

                                           9
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 10 of 17 Page ID #:128



1    (a) the procedures and calculations used to determine and impose any

2    portion of the sentence; (b) the term of imprisonment imposed by the

3    Court; (c) the fine imposed by the Court, provided it is within the

4    statutory maximum; (d) to the extent permitted by law, the

5    constitutionality or legality of defendant’s sentence, provided it is

6    within the statutory maximum; (e) the term of probation or supervised

7    release imposed by the Court, provided it is within the statutory

8    maximum; and (f) any of the following conditions of probation or

9    supervised release imposed by the Court: the conditions set forth in

10   General Order 18-10 of this Court; the drug testing conditions

11   mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and

12   drug use conditions authorized by 18 U.S.C. § 3563(b)(7).

13         17.   The USAO agrees that, provided (a) all portions of the

14   sentence are at or below the statutory maximum specified above and

15   (b) the Court imposes a term of imprisonment of no less than 8

16   months, the USAO gives up its right to appeal any portion of the

17   sentence.

18                       RESULT OF WITHDRAWAL OF GUILTY PLEA

19         18.   Defendant agrees that if, after entering a guilty plea

20   pursuant to this agreement, defendant seeks to withdraw and succeeds

21   in withdrawing defendant’s guilty plea on any basis other than a

22   claim and finding that entry into this plea agreement was

23   involuntary, then (a) the USAO will be relieved of all of its

24   obligations under this agreement; and (b) should the USAO choose to

25   pursue any charge that was either dismissed or not filed as a result

26   of this agreement, then (i) any applicable statute of limitations

27   will be tolled between the date of defendant’s signing of this

28   agreement and the filing commencing any such action; and

                                           10
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 11 of 17 Page ID #:129



1    (ii) defendant waives and gives up all defenses based on the statute

2    of limitations, any claim of pre-indictment delay, or any speedy

3    trial claim with respect to any such action, except to the extent

4    that such defenses existed as of the date of defendant’s signing this

5    agreement.

6                     RESULT OF VACATUR, REVERSAL OR SET-ASIDE

7          19.   Defendant agrees that if the count of conviction is

8    vacated, reversed, or set aside, both the USAO and defendant will be

9    released from all their obligations under this agreement.

10                            EFFECTIVE DATE OF AGREEMENT

11         20.   This agreement is effective upon signature and execution of

12   all required certifications by defendant, defendant’s counsel, and an

13   Assistant United States Attorney.

14                                BREACH OF AGREEMENT

15         21.   Defendant agrees that if defendant, at any time after the

16   signature of this agreement and execution of all required

17   certifications by defendant, defendant’s counsel, and an Assistant

18   United States Attorney, knowingly violates or fails to perform any of

19   defendant’s obligations under this agreement (“a breach”), the USAO

20   may declare this agreement breached.        All of defendant’s obligations

21   are material, a single breach of this agreement is sufficient for the

22   USAO to declare a breach, and defendant shall not be deemed to have

23   cured a breach without the express agreement of the USAO in writing.

24   If the USAO declares this agreement breached, and the Court finds

25   such a breach to have occurred, then: (a) if defendant has previously

26   entered a guilty plea pursuant to this agreement, defendant will not

27   be able to withdraw the guilty plea, and (b) the USAO will be

28   relieved of all its obligations under this agreement.

                                           11
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 12 of 17 Page ID #:130



1            22.   Following the Court’s finding of a knowing breach of this

2    agreement by defendant, should the USAO choose to pursue any charge

3    that was either dismissed or not filed as a result of this agreement,

4    then:

5                  a.   Defendant agrees that any applicable statute of

6    limitations is tolled between the date of defendant’s signing of this

7    agreement and the filing commencing any such action.

8                  b.   Defendant waives and gives up all defenses based on

9    the statute of limitations, any claim of pre-indictment delay, or any

10   speedy trial claim with respect to any such action, except to the

11   extent that such defenses existed as of the date of defendant’s

12   signing this agreement.

13                 c.   Defendant agrees that: (i) any statements made by

14   defendant, under oath, at the guilty plea hearing (if such a hearing

15   occurred prior to the breach); (ii) the agreed to factual basis

16   statement in this agreement; and (iii) any evidence derived from such

17   statements, shall be admissible against defendant in any such action

18   against defendant, and defendant waives and gives up any claim under

19   the United States Constitution, any statute, Rule 410 of the Federal

20   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

21   Procedure, or any other federal rule, that the statements or any

22   evidence derived from the statements should be suppressed or are

23   inadmissible.

24             COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

25                                 OFFICE NOT PARTIES

26           23.   Defendant understands that the Court and the United States

27   Probation and Pretrial Services Office are not parties to this

28   agreement and need not accept any of the USAO’s sentencing

                                           12
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 13 of 17 Page ID #:131



1    recommendations or the parties’ agreements to facts or sentencing

2    factors.

3          24.   Defendant understands that both defendant and the USAO are

4    free to: (a) supplement the facts by supplying relevant information

5    to the United States Probation and Pretrial Services Office and the

6    Court, (b) correct any and all factual misstatements relating to the

7    Court’s Sentencing Guidelines calculations and determination of

8    sentence, and (c) argue on appeal and collateral review that the

9    Court’s Sentencing Guidelines calculations and the sentence it

10   chooses to impose are not error, although each party agrees to

11   maintain its view that the calculations in paragraph 11 are

12   consistent with the facts of this case.         While this paragraph permits

13   both the USAO and defendant to submit full and complete factual

14   information to the United States Probation and Pretrial Services

15   Office and the Court, even if that factual information may be viewed

16   as inconsistent with the facts agreed to in this agreement, this

17   paragraph does not affect defendant’s and the USAO’s obligations not

18   to contest the facts agreed to in this agreement.

19         25.   Defendant understands that even if the Court ignores any

20   sentencing recommendation, finds facts or reaches conclusions

21   different from those agreed to, and/or imposes any sentence up to the

22   maximum established by statute, defendant cannot, for that reason,

23   withdraw defendant’s guilty plea, and defendant will remain bound to

24   fulfill all defendant’s obligations under this agreement.            Defendant

25   understands that no one –- not the prosecutor, defendant’s attorney,

26   or the Court –- can make a binding prediction or promise regarding

27   the sentence defendant will receive, except that it will be within

28   the statutory maximum.

                                           13
     Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 14 of 17 Page ID #:132



1                               NO ADDITIONAL AGREEMENTS

2          26.   Defendant understands that, except as set forth herein,

3    there are no promises, understandings, or agreements between the USAO

4    and defendant or defendant’s attorney, and that no additional

5    promise, understanding, or agreement may be entered into unless in a

6    writing signed by all parties or on the record in court.

7    //

8    //

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           14
Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 15 of 17 Page ID #:133




                                                    09/09/2020




                                                    09/09/20
Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 16 of 17 Page ID #:134
Case 2:18-cr-00866-TJH Document 33 Filed 09/09/20 Page 17 of 17 Page ID #:135




                                                    09/09/20
